Bloodworth, J,
Janko sought to recover damages from the Commercial Security Company for alleged wrongful acts of its agent Callaway in instituting a bail-trover proceeding against him and thereby,causing his arrest'and imprisonment. Callaway, as agent, instituted the proceeding, in the name of the company, to recover a certain piano which it had sold to the plaintiff’s sister. Callaway was employed to collect for his principal from persons who had purchased pianos. Granting that it was within the scope of his authority to institute legal proceedings to recover possession of pianos from purchasers, there is nothing in the petition to show that he had any authority to institute a bail proceeding in the name of his principal against a third person who “never had such possession, power, custody, or control” of the piano sold, and where the proceeding was “not for the purpose of recovering said piano, . . but maliciously.” Civil Code (1910), § 3576; Lewis v. *656Amorous, 3 Ga. App. 50 (59 S. E. 338). Nor is there in the petition anything to show that the principal, “with full knowledge •of all the material facts relating to the act in question,".ratified the act of the agent in instituting the bail-trover proceeding. Therefore the court did not err in sustaining the demurrer to the petition as amended and dismissing the petition, Glass v. Brittain Brothers Co., 21 Ga. App. 634 (94 S. E, 814); Ludden & Bates Music House v. McDonald, 117 Ga. 60 (43 S. E. 425); Butler v. Standard Guaranty & Trust Co., 122 Ga. 371 (3) (50 S. E. 132); Foddrill T. Dooley, 131 Ga. 790 (1, d) (63 S. E. 350).

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur: